Citation Nr: 1024542	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied his claim for service 
connection for PTSD, among other claims.

The Veteran testified before the undersigned at a May 2008 
hearing at the RO (Travel Board).  A hearing transcript has 
been associated with the claims file.

The Board's November 2008 decision reopened the instant claim 
and remanded it for additional development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center.  The Veteran will be advised if further action is 
required on his part.


REMAND

The Veteran's claim was previously considered as one for 
service connection for PTSD.  The Board's previous remand was 
to afford the Veteran an examination to determine whether he 
met the criteria for a diagnosis of PTSD and, if so, for an 
opinion as to its relationship to service.  The Veteran was 
afforded this examination in April 2009.  The examiner 
determined that the Veteran did not meet the criteria for a 
diagnosis of PTSD, and diagnosed paranoid schizophrenia.

The examiner did not provide an opinion as to whether the 
paranoid schizophrenia was related to service.  The Veteran's 
service medical records show that he reported nervous trouble 
in a report of medical history completed in December 1971, in 
preparation for his separation from service.  Treatment for a 
psychiatric disability was initially documented in 1976.

After the Board's remand, the United States Court of Appeals 
for Veterans Claims (Court) held that when a Veteran makes a 
claim for service connection for PTSD, he or she is actually 
seeking service connection for the symptomatology of the 
disability, regardless of how the disability is diagnosed; 
accordingly, the claim is properly considered as being one 
for service connection for a psychiatric disability, 
regardless of the diagnosis.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  Once VA undertakes to 
provide an examination, it has an obligation to ensure that 
the examination is adequate or to explain why an adequate 
examination cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007)

Given the Veteran's in service complaints, the current 
diagnosis of a psychosis, there is evidence that current 
schizophrenia may be related to service.  See 38 C.F.R. 
§ 3.303(b) (2009) (providing that if a chronic disease is 
identified in service and at any time thereafter, service 
connection will be conceded).  An opinion is needed as to 
whether the current psychiatric disability is related to 
service.

Accordingly, the appeal is REMANDED for the following:

1.  The psychologist who provided the April 
2009 examination should review the claims 
files, including this remand, and provide 
an opinion as to whether the currently 
diagnosed paranoid schizophrenia had its 
onset in service or is otherwise related to 
a disease or injury in service (including 
the various stressors reported in service).  
The examiner should provide a rationale for 
this opinion.  Any additional examination 
or testing that is deemed necessary should 
be undertaken.

If the April 2009 examiner is unavailable, 
another psychologist or psychiatrist should 
review the claims folders and provide the 
necessary opinion.

2.  If the benefit sought on appeal is not 
fully granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should 
then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




